Citation Nr: 1445748	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-36 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for mucoepidermoid carcinoma.

2.  Entitlement to an increased rating in excess of 10 percent for right knee strain with degenerative joint disease (DJD) for the period prior to March 21, 2011; and entitlement to a rating in excess of 10 percent for right knee strain with DJD, status-post arthroscopic meniscectomy for the period from July 1, 2011.

3.  Entitlement to an extension of a temporary total rating based upon convalescence for the service-connected right shoulder disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1972.  The Veteran served in Vietnam from September 1966 to April 1968.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2011, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is included in the claims file.

The Board remanded these matters in September 2013.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that this is a VBMS paperless claims file.  There is also a Virtual VA paperless claims file associated with the Veteran's claim.

A March 2012 decision denied entitlement to an extension of a temporary total rating based upon convalescence for the service-connected right shoulder disability.  The Veteran filed a notice of disagreement in March 2012.  However, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of service connection for mucoepidermoid carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the time period of the appeal prior to March 21, 2011 and from July 1, 2011, the service-connected right knee strain with DJD has been manifested by pain with x-ray evidence of degenerative changes in the knee joint, full extension, flexion ranging from 90 degrees to 140 degrees, and functional loss manifested by interference with sitting, standing, and weight bearing activities, pain on movement, and disturbance of locomotion.  

2.  For the time period of the appeal prior to March 21, 2011 and from July 1, 2011, the service-connected right knee strain with DJD has not been manifested by lateral instability or recurrent subluxation, dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion, limited extension, or evidence of additional limitation of motion or loss of function due to fatigue, weakness, lack of endurance, or incoordination.


CONCLUSION OF LAW

For the time period of the appeal prior to March 21, 2011 and from July 1, 2011, the criteria for a disability rating higher than 10 percent for right knee strain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued preadjudicatory notice letters dated in March 2008 and July 2008 to the Veteran which met the VCAA notice requirements. 

The Veteran was afforded VA examinations in July 2008, December 2013, and April 2014 to address his service-connected knee condition.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by medical professionals, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records dated from 2008 to 2014, private treatment records, VA examinations, and the Veteran's statements and testimony.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  In June 2014, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the August 2011 Board videoconference hearing, the Veteran was assisted by a representative.  The undersigned acting VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  See the Board hearing Transcript, pages 4 and 18.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error provided in notice during the Veteran's hearing constitutes harmless error.


Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board will discuss in more detail below, the Board finds that symptoms related to the Veteran's duodenal ulcer have not changed in severity over the course of the appeal to warrant a staged rating. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Right Knee Disability

By way of history, service connection for right knee strain with DJD was granted in June 1972, evaluated at a noncompensable (0 percent) rating.  A March 2005 rating decision increased the rating evaluation to 10 percent.  The Veteran filed a claim for an increased rating in March 2008.  During the pendency of his appeal, he underwent right knee surgery to repair a meniscal tear.  A 100 percent rating evaluation was in effect from March 21, 2011, the date of his surgery, until July 1, 2011, the recovery date projected by his physician.  Thereafter, the 10 percent rating evaluation was reinstated.  Although the Board notes that staged ratings may be appropriate in situations where the rating periods include distinct pre-surgery and post-surgery symptoms, as will be discussed below, that is not the case here.  Rather, for VA compensation purposes, the Veteran's symptoms remained relatively unchanged throughout the entire rating period on appeal.  

The Veteran contends that his right knee disability has been primarily manifested by pain, flare-ups, and difficulty standing for long periods.  

For both rating periods on appeal, the Veteran's right knee disability, diagnosed as right knee strain with DJD, has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.   

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

The Board must also consider other potentially applicable diagnostic codes.

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2013). 

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  The knees are considered major joints.  38 C.F.R. § 4.45. 

The VA General Counsel  has interpreted that separate disability evaluations are assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04. 

Further, for a claimant who has both arthritis and instability of a knee, these disabilities may be rated separately under Diagnostic Codes 5003 and 5257, provided that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also Esteban, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  38 C.F.R. § 4.71a.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

At a July 2008 VA examination, the Veteran complained of intermittent right knee pain with prolonged walking, standing and climbing activities.  There was no evidence of locking or swelling.  He denied additional weakness or limitation of motion during flare-ups.  Gait was normal, and there was no redness, heat, or tenderness to palpation.  Upon range of motion testing, extension was limited by pain to 2 degrees, and flexion was to 120 degrees without pain.  Patellar tracked normal with moderate crepitus with range of motion.  No laxity was noted with stressing the patellar.  There was no additional weakness, fatigability, incoordination, additional restrictive range of motion, or functional impairment following repetitive stress testing against resistance.  He did not require any assistive device such as crutches, and there was no instability.

A January 2011 VA outpatient treatment record shows that the Veteran presented with very bad right knee pain that wakes him up at night.  He stated that he was ready to have knee surgery.  

He had right knee arthroscopy due to a meniscus tear in March 2011.  Examination during surgery revealed grade 3 to 4 changes of the medial compartment on both the femur and tibia.  There was no evidence of meniscal damage and the ACL was intact.  He had a degenerative tear of the mid-body and posterior mid-body of his lateral meniscus, which the surgeon resected.  He also had evidence of grade 3 to 4 changes of his femur.  The patellofemoral compartment showed grade 3 to 4 changes on the undersurface of the patella as well as the trochlear groove.  He presented with acute onset right knee pain and swelling, with a slight antalgic gait in April 2011, 20 days post-arthroscopy.  It was recommended that he wear a knee wrap and save steps.  

On VA examination in December 2013, he reported flare-ups that impact walking and standing, but do not cause weakness, fatigability, loss of motion, or incoordination.  He noted that his right knee swells if he walks three miles three times a week.  Upon range of motion testing, flexion was to 140 degrees or greater, with no objective evidence of painful motion.  No limitation of extension and no pain during extension was shown.  Repetitive motion testing did not reveal additional limitation of motion.  The VA examiner noted functional loss or functional impairment manifested by interference with sitting, standing, and weight-bearing activities.  There was no tenderness or pain to palpation.  Strength and instability testing were clinically normal.  No evidence or history of recurrent patellar subluxation or dislocation was found.  The Veteran has never had "shin splints" or any other tibial or fibular impairment.  The VA examiner noted that the Veteran has a meniscectomy due to meniscal tear in March 2011, but determined that no residual signs or symptoms due to the meniscectomy were shown.  No other history or symptoms of knee surgeries were shown.  The VA examiner reported that the Veteran had surgical scars, none of which were painful or unstable.  The total area of all related scars was not greater than 39 square cm (6 square inches).  The Veteran does not use assistive devices as a normal mode of locomotion.  X-ray findings did not reveal degenerative or traumatic arthritis, although the VA examiner noted that arthritis was found during the March 2011 right knee surgery.  No patellar subluxation was found.  The VA examiner opined that the right knee condition impacts the Veteran's ability to work, in that prolonged standing and walking aggravate the knee.  

The Veteran was afforded another VA examination in April 2014.  The Veteran reported daily pain with crepitus and occasional swelling.  He reported that he is able to walk one mile and is limited in using stairs and ladders.  He reported that flare-ups decrease his ability to walk by 75 percent for three or four days.  Upon range of motion testing, right knee flexion was to 140 degrees, but was limited by pain to 90 degrees.  Right knee extension was not limited, and there was no objective evidence of painful motion.  Range of motion was not limited additionally by repetitive-use testing.  The VA examiner did find functional loss or impairment manifested by pain on movement and disturbance of locomotion.  Tenderness and pain to palpation was found.  Strength and stability testing was clinically normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran has never had "shin splints" or any other tibial or fibular impairment.  The examiner noted the Veteran's March 2011 meniscectomy and indicated that the residual was pain.  The examiner noted surgical scars, unchanged from the December 2013 examination.  The Veteran does not use assistive devices.  X-ray findings revealed degenerative arthritis of the right knee.  The VA examiner concluded that there was no additional weakness, fatigability, incoordination, decreased range of motion, or loss of joint function with repetitive use or flare-ups.  

After review of all the evidence, lay and medical, the Board finds that, for the period prior to March 21, 2011, the Veteran's right knee disability has been manifested by pain and limitation of flexion, at worst, to 120 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.  For the period from July 1, 2011, the disability has been manifested by flexion no worse than 90 degrees, with symptoms otherwise unchanged.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 10 percent for the Veteran's right knee disability has not been met or more nearly approximated for either period.

The Veteran's right knee flexion was, at worst, to 120 degrees per the July 2008 VA examination for the period prior to March 21, 2011, and to 90 degrees per the April 2014 VA examination report for the period from July 1, 2011.  Accordingly, the criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated for either rating period.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) for arthritis of the right knee for any period.  38 C.F.R. § 4.71a.

The schedular rating criteria specifically provide a 10 percent rating for such noncompensable limitation of motion due to painful arthritis Diagnostic Code 5003.  A 10 percent rating under Diagnostic Code 5003 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. 
§ 4.59 with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, based on the evidence discussed above, the Board finds that the 10 percent disability rating is appropriate under Diagnostic Code 5003 for the Veteran's noncompensable limitation of motion due to painful arthritis of the right knee for the entire initial rating period.  A higher rating under Diagnostic Code 5003 is not warranted, because the weight of the evidence does not show involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.

Next, a higher rating is not warranted under Diagnostic Code 5261, which contemplates impairment of the knees manifested by limitation of extension.  To that end, VA examinations in July 2008, December 2013, and April 2014 revealed no limitation of extension during either rating period.

For these reasons, the criteria for a higher disability rating under Diagnostic Code 5260 and 5261 have not been met or more nearly approximated.  The Board finds that, throughout both appeal periods, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's right knee disability has been manifested by bilateral flexion limited to, at worst, 90 degrees, and no limitation of extension.  The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

Moreover, as the evidence does not show a combination of extension limited to 10 degrees with flexion limited to 45 degrees, the Board further finds that separate compensable ratings for limitation of extension (Diagnostic Code 5261) and limitation of flexion (Diagnostic Code 5260) are not warranted for the right knee.  See VAOPGCPREC 9-04.

In addition, the Board finds that the weight of the evidence demonstrates that the Veteran does not have instability of the right knee manifesting in a compensable disability.  Specifically, instability testing in July 2008, December 2013, and April 2014 was unremarkable.  As such, a separate rating on the basis of other impairment of the knees, including recurrent subluxation or lateral instability, is not warranted.  See Diagnostic Code 5257.

There is no evidence that the Veteran had dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Thus, a higher evaluation under Diagnostic Code 5258 is not warranted.  

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as the July 2008, December 2013, and April 2014 VA examiners found no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Similarly, Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Further, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as the evidence does not show knee ankylosis.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate. However, as discussed above, the Veteran's symptoms remained constant over both periods on appeal and as such staged ratings are not warranted.  Although the Veteran's condition appears to have worsened slightly, as evidenced by his flexion to 140 in December 2013, and to 90 in April 2014, this change would not avail him of a higher rating for any period on appeal.  Flexion must be limited to 30 degrees to warrant a rating higher than the current 10 percent evaluation.  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for right knee strain with DJD for the period prior to March 21, 2011.  The Board further finds that the weight of the evidence is against a rating in excess of 10 percent for right knee strain with DJD, status-post arthroscopic meniscectomy for the period from July 1, 2011.  To the extent any higher level of compensation is sought for either period on appeal, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  During the August 2011 Board hearing, the Veteran reported that he is currently employed as a teacher.  Accordingly, a claim for TDIU has not been raised.  


Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain and limitation of motion and activities are contemplated in the criteria for evaluating his knee disability.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's right knee disability meets or more closely approximates the next higher ratings under any of the applicable diagnostic codes.  

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected knee disability.  See 38 C.F.R. 
§ 4.71a (2013).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

For the period prior to March 21, 2011, a rating evaluation in excess of 10 percent for right knee strain with DJD is not warranted and the appeal is denied.  

For the period from July 1, 2011, a rating evaluation in excess of 10 percent for right knee strain with DJD, status-post arthroscopic meniscectomy is not warranted and the appeal is denied.  


REMAND

The Veteran contends that he had mucoepidermoid carcinoma as a result of Agent Orange exposure during service.  His DD Form 214 shows that he served in the Republic of Vietnam; thus, exposure to Agent Orange is presumed.  At the hearing before the Board in August 2011, the Veteran indicated that he worked on the flight line and filled tankers, and was exposed to the overspray.  The Veteran also asserts that he was exposed to secondhand cigarette smoke in service constantly.  He stated that he was exposed to secondhand smoke in an airplane during 16 hour flights to and from Vietnam.  He stated that he went to Vietnam four times.  The Veteran stated that he is very sensitive to cigarette smoke and has always been a non-smoker.  See the Board Hearing Transcript dated in August 2011, pages 6-7.   

The Veteran submitted a November 1997 report of pathology showing that he had mouth surgery to remove two teeth and a mucous gland tumor.  The report noted extensive involvement of the soft tissue, but did not clarify whether the cancer was of the mucous gland only, or if it may have originated in the soft tissue.  Mucoepidermoid carcinoma is not one of the diseases which may be presumptively service connected where Agent Orange exposure is presumed; however, soft-tissue carcinoma is a presumptive disease.  See 38 C.F.R. § 3.309(e).  Thus, a medical opinion is required to clarify the Veteran's diagnosis.

An August 2011 statement by Dr. S.J.S., the doctor who performed the November 1997 surgery, notes that the Veteran suspected Agent Orange exposure caused his tumor; however, Dr. S.J.S. stated that he was not able to offer a medical opinion on the matter.  A June 2012 VA outpatient treatment record shows that the Veteran presented with mouth soreness, and stated that he was concerned that his cancer had returned.  A July 2012 VA physician did not recommend a biopsy due to the health risks and his opinion that the Veteran's mouth soreness was not caused by cancer.  A December 2012 VA outpatient treatment record shows that the Veteran had a biopsy at Arkansas Otolaryngology in August 2012, which he stated was positive for oral cancer.  The results of the Arkansas Otolaryngology biopsy are not of record, and must be obtained.  In light of the conceded in-service exposure to Agent Orange, the absence of a clear diagnosis in November 1997, and the evidence of a possible recurrence, the Board finds that a VA examination with medical nexus opinion is required to assist in determining the nature and etiology of the Veteran's oral cancer.  

A March 2012 decision denied entitlement to an extension of a temporary total rating based upon convalescence for the service-connected right shoulder disability.  The Veteran filed a notice of disagreement in March 2012.  However, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the results of the August 2012 biopsy from Arkansas Otolaryngology.  Any such records should then be associated with the claims folder.

2.  After the completion of the above, schedule the Veteran for a medical examination by an examiner with the appropriate expertise (i.e. an oncologist) regarding the claim for service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinion. 

The examiner should provide an opinion, consistent with sound medical judgment, as to the following:

a) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed mucoepidermoid carcinoma originated in the soft tissue, such that it could be diagnosed as a soft-tissue carcinoma.  The examiner should specifically address the November 1997 surgery record describing extensive involvement of the soft tissue.   

b) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed mucoepidermoid carcinoma is medically related to service, to include exposure to Agent Orange, secondhand cigarette smoke, and fuel.   

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

3.  Issue a Statement of the Case for the issue of denied entitlement to an extension of a temporary total rating based upon convalescence for the service-connected right shoulder disability.  Only if the Veteran perfects an appeal should the claim be certified to the Board. 

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


